internal_revenue_service number release date index numbers --------------------- ------------------------------- -------------------------------------- -------------------------- ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------- id no ---------------- telephone number -------------------- refer reply to cc fip b03 plr-129697-15 date date legend taxpayer entity a entity b parent country date date date date date date ---------------------------------------------------------- ----------------------------------------------------------------------- --------------------------------- -------------------------------------- -------------------------- ------------------------ --------------------- ------------------ --------------------- -------------------------------- -------------------- dear -------------------- this responds to a letter dated date and subsequent correspondence submitted on behalf of taxpayer requesting that the internal_revenue_service service grant taxpayer an extension of time under sec_301_9100-3 of the plr-129697-15 procedure and administration regulations to elect the use of the mark-to-market method_of_accounting under internal_revenue_code code sec_475 and f facts on date entity a acquired from an unrelated party all of the outstanding equity interests in taxpayer an entity formed under the laws of country at the time of the transaction entity b was the parent entity of entity a on date parent acquired all of the shares of entity b taxpayer was treated as a disregarded_entity for u s federal tax purposes from the time of its acquisition by entity a on date until date the effective date of an election that was made to treat taxpayer as a corporation for u s federal tax purposes taxpayer made sec_475 and f elections effective as of date and has used the mark-to-market method_of_accounting for u s federal tax purposes with respect to its positions in commodities within the meaning of sec_475 when the election was made to treat taxpayer as a corporation for u s federal tax purposes taxpayer became a new taxpayer for u s federal_income_tax purposes thus taxpayer was required to timely make new sec_475 and f elections to be able to continue to properly use the mark-to-market method_of_accounting for its positions in commodities when the decision was made during date to elect to treat taxpayer as a corporation for u s federal tax purposes it was also decided that the effective date of that election would be made retroactive to date days before the date the form_8832 entity classification election was filed on taxpayer’s behalf inadvertently the need to make new sec_475 and f elections for taxpayer within days of the first day on which taxpayer was treated as a corporation for u s federal tax purposes was not considered at the time the decision to treat taxpayer as a corporation was made on date the inadvertent oversight was discovered by employees of parent and they began preparing the request for relief under sec_301_9100-3 law and analysis under sec_301_7701-3 if an eligible_entity that is disregarded as an entity separate from its owner elects under sec_301_7701-3 to be classified as an association the owner of the eligible_entity is deemed to contribute all of the assets and liabilities of the entity to the association in exchange for stock of the association therefore when taxpayer made the election to be treated as a corporation for u s federal tax purposes it was treated as a new taxpayer for u s federal_income_tax purposes starting on date because taxpayer will be treated as a new taxpayer it is requesting permission to make late elections to adopt a method_of_accounting for commodities under sections plr-129697-15 e and f rather than late elections to change its method_of_accounting for commodities sec_475 provides that a dealer in commodities may elect to apply the mark-to-market method_of_accounting to commodities held by such dealer sec_475 provides that a taxpayer engaged in a trade_or_business as a trader in commodities may elect to apply the mark-to-market method_of_accounting to commodities held in connection with such trade_or_business see sec_475 and sec_7805 provides that except to the extent otherwise provided by the code any election shall be made at such time and in such manner as the secretary shall prescribe on date the internal_revenue_service published revproc_99_17 1999_1_cb_503 section superseded by revproc_2015_13 2015_5_irb_419 in conjunction with revproc_2015_14 i r b revproc_99_17 provides the exclusive procedure for dealers in commodities and traders in securities or commodities to make an election to use the mark-to-market method_of_accounting under sec_475 or f this revenue_procedure applies both to existing taxpayers who are changing to the mark-to-market method_of_accounting for securities or commodities and to new taxpayers who are adopting that method sec_5 of revproc_99_17 provides in relevant part that a new taxpayer for which no federal_income_tax return was required to be filed for the taxable_year immediately preceding the election_year may make an election under sec_475 or f for a tax_year beginning on or after date by placing in its books_and_records no later than two months and days from the first day of the election_year a statement that describes the election being made the first taxable_year for which the election is effective and the trade_or_business for which the election is made to notify the service that the election was made the new taxpayer must attach a copy of the statement to its original federal_income_tax return for the election_year sec_4 of revproc_99_17 provides that the election under sec_475 or f determines the method_of_accounting an electing taxpayer is required to use for federal_income_tax purposes for securities or commodities subject_to the election a method_of_accounting for securities or commodities subject_to the election is impermissible unless the method is in accordance with sec_475 and the regulations thereunder if an electing taxpayer’s method_of_accounting for its taxable_year immediately preceding the election_year is inconsistent with sec_475 the taxpayer is required to change its method_of_accounting to comply with its election thus a taxpayer that makes a sec_475 or f election but fails to change its method_of_accounting to comply with that election is using an impermissible method section dollar_figure of revproc_99_17 provides that a taxpayer that changes its method_of_accounting pursuant to revproc_99_17 must take into account the net amount of the sec_481 adjustment plr-129697-15 sec_301_9100-1 of the regulations provides in part that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i a regulatory election is defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations published in the federal_register or by a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-3 through c ii set forth rules that the service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 for an automatic_extension sec_301 b provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if either granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money or the taxable_year in which a timely regulatory election should have been made is closed sec_301_9100-3 describes three situations where a taxpayer is deemed to have not acted reasonably and in good_faith first under sec_301_9100-3 a taxpayer seeking to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 is not acting reasonably and in good_faith second under sec_301_9100-3 a taxpayer who was informed in all material respects of the required election and the related tax consequences but chose not to timely file the election is not acting reasonably and in good_faith in requesting permission to make a late election third sec_301_9100-3 provides that a taxpayer is deemed to have not acted reasonably and in good_faith if the taxpayer uses hindsight in requesting relief if specific facts have changed since the due_date for making the election that make the election advantageous to the taxpayer the service will not ordinarily grant relief in such a case the service will grant relief only when the taxpayer provides strong_proof that the taxpayer's decision to seek relief did not involve hindsight sec_301_9100-3 provides special rules for accounting_method regulatory elections this section provides in relevant parts that the interests of the government are deemed to be prejudiced by granting an extension of time except in unusual and compelling circumstances in several situations first if the accounting_method regulatory election is subject_to the procedure described in sec_1_446-1 requiring the advance written consent of the commissioner see sec_301_9100-3 second if the accounting_method regulatory election for which relief is requested requires an adjustment under sec_481 or would require an adjustment under sec_481 if plr-129697-15 the taxpayer changed to the method_of_accounting for which relief is requested in a taxable_year subsequent to the taxable_year the election should have been made see sec_301_9100-3 third if the accounting_method regulatory election involves certain changes from an impermissible method_of_accounting see sec_301 c iii fourth if the accounting_method regulatory election would provide a more favorable method_of_accounting or more favorable terms and conditions if the election is made by a certain date or taxable_year see sec_301_9100-3 as noted above sec_4 of revproc_99_17 states that an election under sec_475 or f determines the method_of_accounting an electing taxpayer is required to use for federal_income_tax purposes for securities or commodities subject_to the election if an electing taxpayer’s method_of_accounting for its taxable_year immediately preceding the election_year is inconsistent with sec_475 the taxpayer is required to change its method_of_accounting to comply with its election a taxpayer that makes a sec_475 or f election but fails to change its method_of_accounting to comply with that election is using an impermissible method because the election is integrally related to the change in accounting_method to mark-to-market it is an accounting_method regulatory election subject_to sec_301_9100-3 revproc_2015_13 in conjunction with revproc_2015_14 provides procedures by which a taxpayer may obtain automatic consent to change to the mark-to-market accounting_method however the automatic change applies to a taxpayer only if the taxpayer has made a valid election under sec_475 or f by complying with the requirements of revproc_99_17 and is required to change its method_of_accounting to comply with the election see sec_23 a of revproc_2015_14 taxpayer requests an extension of time to make accounting_method regulatory elections that are subject_to the provisions of sec_301_9100-3 relief under this section of the regulations will only be granted when a taxpayer provides evidence satisfactory to the commissioner that the taxpayer acted reasonably and in good_faith and the granting of relief will not prejudice the interests of the government if specific facts have changed since the due_date for making the elections that make the elections advantageous to taxpayer sec_301_9100-3 provides that the service will grant relief only when taxpayer provides strong_proof that taxpayer’s decision to seek relief did not involve hindsight without such proof taxpayer is deemed to have not acted reasonably or in good_faith as described above taxpayer after making the election to be treated as a corporation for u s federal tax purposes was treated as a new taxpayer as of date the effective date of that election as such as of the date of the letter requesting the extension of time to make sec_475 and f elections taxpayer had not filed a prior u s federal_income_tax return nor had it taken any position regarding its method_of_accounting for commodities therefore because taxpayer had not filed a prior u s federal_income_tax return it is not seeking to alter a prior return position and sec_301_9100-3 does not apply plr-129697-15 this is also not a case where taxpayer simply chose not to make timely elections under sec_475 and f as described above when the decision was made during date to elect to treat taxpayer as a corporation for u s federal tax purposes it was also decided that the effective date of that election would be made retroactive to date days before the date the form_8832 entity classification election was filed on taxpayer’s behalf taxpayer has submitted affidavits signed under penalties of perjury from employees of parent who would have been responsible for making the elections these affidavits demonstrate that at the time the form_8832 was filed and made effective as of date taxpayer was unaware of the need to make new sec_475 and f elections therefore sec_301_9100-3 does not apply further taxpayer represents that it made elections to account for commodities under sec_475 and f that were effective on date this means that on date taxpayer’s current method_of_accounting for commodities was and had been for years the sec_475 mark-to-market method absent taxpayer’s tax entity classification change and taxpayer’s resulting status as a new taxpayer taxpayer would have no need to change its method_of_accounting for commodities because it was already accounting for commodities under sec_475 given these facts taxpayer’s delay in making the elections to account for commodities under sec_475 did not provide taxpayer with any time to review and consider the results of its commodities trading transactions and whether it would benefit by making the elections because it was already accounting for commodities under sec_475 based upon these facts taxpayer did not use hindsight when deciding to request permission to make elections under sec_475 and f and has met the requirements of sec_301_9100-3 therefore sec_301_9100-3 does not apply to taxpayer because taxpayer was already accounting for commodities under sec_475 the change in taxpayer’s entity classification and its request to make a late adoption of mark-to-market accounting for commodities under sec_475 will not result in a lower tax_liability further we note that the short tax_year beginning on date and all subsequent tax years are as of the date of this letter not closed by the period of limitations on assessment under sec_6501 therefore sec_301_9100-3 is not applicable as provided for in revproc_99_17 and revproc_2015_13 in conjunction with revproc_2015_14 advance written consent of the commissioner is not required to make an election under e or f assuming all requirements are met therefore sec_301_9100-3 does not apply further taxpayer after making the entity classification election change was a new taxpayer thus taxpayer did not have a method_of_accounting for commodities that it could change and its adoption of the sec_475 mark-to-market method_of_accounting for commodities will not generate an adjustment to income under sec_481 therefore sec_301_9100-3 does not apply plr-129697-15 sec_301_9100-3 is not applicable because taxpayer is not seeking to change from an impermissible method_of_accounting finally because taxpayer was already accounting for commodities under sec_475 taxpayer’s request to make a late adoption of the sec_475 mark-to- market method_of_accounting for commodities will not result in a more favorable method_of_accounting or provide for more favorable terms and conditions if the election was made by a certain date or taxable_year therefore sec_301_9100-3 does not apply based on the facts and representations submitted and because sec_301 b -3 c and -3 c do not apply to taxpayer we conclude that taxpayer has satisfied the requirements for our granting a reasonable extension of time to make elections under sec_475 and f to adopt the mark-to-market method_of_accounting to make the election taxpayer must within days of the date of this letter comply with the requirements of sec_5 of revproc_99_17 and must file a copy of its election statement a copy of this letter and an amended federal_income_tax return for the election_year if needed with the appropriate service_center except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code further no opinion is expressed as to whether taxpayer’s elections under sec_475 and f effective as of date were timely or proper or whether taxpayer qualifies as a dealer or trader in commodities this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely ________________________ k scott brown branch chief branch office of associate chief_counsel financial institutions and products enclosures copy of this letter copy for sec_6110 purposes
